DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In independent claim 1, there is no direct link between the encoding of the second graded picture and either of the grading difference data structure or the third graded picture.  Thus, a broad interpretation is used to combine the Efremov and Gish references to reject the claim.  However, claim 2 more closely links the data (i.e. the tone mapping function or luminance mapping function encoding a grading of the second graded picture) to the grading difference data structure in such a way that a combination of the known prior art would not have rendered obvious the claims when considered as a whole, i.e. as an ordered combination of interconnected features.
Claims 11 and 20 incorporate the same features described above in relation to claim 2, which when considered in the context of the claims as a whole, would not have been rendered obvious by a combination of the known prior art.  Claims 12-19 are allowable based on their dependence on claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Efremov et al. (US 2010/0172411; hereinafter "Efremov") in view of Gish et al. (US 2011/0194618; hereinafter "Gish").
Regarding claim 1, Efremov discloses A method performed by an integrated circuit ("application-specific integrated circuits," para. 43), the method comprising: receiving a first graded picture, wherein the first graded picture comprises first pixels, wherein the first pixels have first pixel luminances within a first luminance dynamic range, wherein the first luminance dynamic range has a first peak luminance (e.g. LDR Frame 76 of Fig. 3; this is considered a "graded picture" because pg. 9 of the original specification defines a "grading" as "how the luminances (/colors) of all image objects are coordinated in a picture … e.g. for different displays … one will create different gradings" so the LDR Frame 76 of Fig. 3 which is optimized for a legacy display is a "graded picture"); obtaining data, wherein the data encodes a grading of a second graded picture, wherein the second graded picture comprises second pixels, wherein the second pixels have second pixel luminances within a second luminance dynamic range, wherein the second luminance dynamic range has a second peak luminance (e.g. HDR Frame 74 of Fig. 3; the HDR Frame is considered a graded picture for same the reasons stated above), wherein at least a portion of the first pixel luminances of some of the first pixels of the first graded picture are different from the second pixel luminances of corresponding ones of the second pixels of the second graded picture that are located at the same pixel positions as the first pixels, wherein one of the first luminance dynamic range and the second luminance dynamic range is a greater dynamic range and the other of the first luminance dynamic range and the second luminance dynamic range is a lower dynamic range (these are implicit properties of corresponding LDR and HDR images), and wherein the data is one of a tone mapping function and a luminance mapping function ("a tone mapping operator may be chosen to saturate both luminance and color, change color vales and enhance local contrast … both LDR and HDR frames will be preserved in the resulting video stream," para. 23; see also Prediction Function 37 of Fig. 1); determining a grading difference data structure, wherein the grading difference data structure comprises a representation of a difference of luminances of collocated pixels in at least a plurality of pixel positions of at least two graded pictures for all luminances in the first luminance dynamic range ("a residual stream 82, which contains differences between LDR frames 76 and the corresponding HDR frames 74," para. 48).
Efremov does not disclose wherein the at least two graded pictures comprise the first graded picture and a third graded picture, wherein the third graded picture has an intermediate peak luminance, wherein the intermediate peak luminance is between the first peak luminance and the second peak luminance; and determining the third graded picture based on the first graded picture and the grading difference data structure.
In the same art of encoding pictures having different dynamic ranges, Gish teaches wherein the at least two graded pictures [represented in a grading difference data structure] comprise the first graded picture and a third graded picture, wherein the third graded picture has an intermediate peak luminance, wherein the intermediate peak luminance is between the first peak luminance and the second peak luminance; and determining the third graded picture based on the first graded picture and the grading difference data structure (e.g. Fig. 7 illustrates a grading difference data structure Residual 732 that represents a luminance difference corresponding to LDR and VDR pictures, with a VDR picture being shown in Fig. 1A as having an intermediate dynamic range, which would include intermediate peak luminance; "The dynamic range for the VDR can be less than the dynamic range for HDR but greater than the dynamic range of SDR," para. 44; the decode phase 748 of Fig. 7 illustrates the VDR picture being generated from the LDR picture and the residual).  Gish also discloses graded pictures, e.g. the assigning of luminance ranges for optimum viewing, in paras. 49-61 (though the word "graded" is not used).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Gish to Efremov.  The motivation would have been "the VDR format can encompass a range of luminance and a visual color gamut (VCG) that a human visual system can simultaneously perceive" (Gish, para. 24), therefore providing more visual data to a user than an LDR image while reducing unnecessary data from an HDR image.
Regarding claim 3, the combination of Efremov and Gish renders obvious wherein the data is received as metadata associated with the first graded picture (e.g. Efremov, Fig. 3 illustrates Prediction Function 37 which is a luminance mapping between the LDR picture and the HDR picture, and it is shown as being included in encoded image data 38 with the LDR data 22, and since LDR data 22 is the main image data, the Prediction Function and Residual Image Data are considered metadata).
Regarding claims 4 and 5, the combination of Efremov and Gish does not specifically disclose receiving the metadata from a data storage device or receiving the metadata over a video cable.
The Examiner takes Official Notice that both the concepts and the advantages of receiving any kind of data, including metadata, from a data storage device or over a video cable were well known and expected in the art before the date of the invention, and it would have been obvious to receive the metadata from a data storage device or over a video cable in the combination of Efremov and Gish in order to improve interoperability with existing standards.
Regarding claim 10, the combination of Efremov and Gish renders obvious wherein the third graded picture has third pixels, wherein the third pixels have third pixel luminances, wherein each of the third pixel luminances has a third value, wherein each of the first pixel luminances has a first value, wherein each of the second luminances has a second value, wherein each third value has a value between the first value and the second value for corresponding pixel locations ("The dynamic range for the VDR can be less than the dynamic range for HDR but greater than the dynamic range of SDR," Gish, para. 44; see claim 1 for motivation to combine).

Claims 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Efremov in view of Gish, and further in view of Seetzen et al. (US 2013/0038790; hereinafter "Seetzen").
Regarding claim 6, the combination of Efremov and Gish does not disclose wherein the grading difference data structure comprises a function relating the luminances of the first graded picture to output luminances of the third graded picture.
In the same art of encoding pictures having different dynamic ranges, Seetzen teaches wherein the grading difference data structure comprises a function relating the luminances of the first graded picture to output luminances of the third graded picture ("the control value is applied in interpolation/extrapolation block 64 to multiply a difference between the corresponding values in the first and second video signals," para. 84).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Seetzen to the combination of Efremov and Gish.  The motivation would have been "to improve the quality of the mapping functions" (Seetzen, para. 130).
Regarding claims 7-9, they merely modify "luminances" from claim 6 to "values coding luminances."  However, in the current context, these two recitations are synonymous.  For example, a luminance is "coded" in binary format for insertion into a bitstream, therefore the 0's and 1's of the bitstream corresponding to the luminance would be considered both a "luminance" and a "value coding the luminance."  Thus, claims 7-9 are rejected using the same citations and rationales set forth in the rejection of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611